      Case 5:21-cv-00007 Document 14 Filed on 04/07/21 in TXSD Page 1 of 2
                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                                                                                                 April 07, 2021
                          UNITED STATES DISTRICT COURT                                        Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION

UNITED STATES OF AMERICA,      §
                               §
      Plaintiff,               §
                               §
V.                             §                                  CIVIL ACTION NO. 5:21-CV-7
                               §
49.71 ACRES OF LAND, MORE OR   §
LESS, SITUATED IN WEBB COUNTY, §
STATE OF TEXAS ET AL.,         §
                               §
      Defendants.              §

                                                ORDER
        Before the Court is the parties’ Joint Motion Requesting Entry of Order Granting
Stay and Extension of Reply Deadline. (Dkt. No. 13). The parties request that the Court
stay this case for a minimum of 120 days. (Id. at 1). The parties state that the stay is
necessary to allow time for the Government to develop a plan to redirect funds concerning
the southern border wall. (Id.). Because a motion to dismiss is currently pending in this
case, (Dkt. No. 8), the parties also request that the Court extend the deadline for
Defendants to file their reply to Plaintiff’s response to the motion to dismiss. (Dkt. No.
13 at 2). The parties request that the Court set the new deadline for Defendants’ reply to
seven days after the stay is lifted.
        Court has previously set status conferences in other pending border wall cases for
May 19, 2021 to discuss, inter alia, the status of the Government’s plan for proceeding
with these border wall cases. The Court now similarly SETS a telephonic status
conference in this case on May 19, 2021 at 10:30 a.m. 1
        The Court GRANTS in part the parties’ Joint Motion Requesting Entry of Order
Granting Stay and Extension of Reply Deadline, (Dkt. No. 13), and STAYS this case until
the status conference to be held on May 19, 2021. The Court further ORDERS that
Defendants’ reply to Plaintiff’s response to the motion to dismiss is due seven days from


        1Plaintiff shall initiate a conference call with all parties, and then place a call to the Court at
(956) 790-1757, after all parties have been connected to the phone call.
      Case 5:21-cv-00007 Document 14 Filed on 04/07/21 in TXSD Page 2 of 2




the date the stay expires, which is currently May 26, 2021. At the time of the status
conference, the Court will consider whether to extend the stay. Any extension of the stay
will result in a corresponding extension of the deadline for Defendants to file their reply.
       It is so ORDERED.
       SIGNED on April 7, 2021.



                                                 John A. Kazen
                                                 United States Magistrate Judge




2/2
